97 F.3d 1445
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.In re CAPE COD MAIL, INC., Debtor,Robert G. Hayduk, Appellant,v.Patrick M. BUTLER, et al., Appellees.
No. 96-1579.
United States Court of Appeals, First Circuit.
Oct. 10, 1996.

Robert G. Hayduk on brief for appellant.
John F. Cullen and Cullen & Cullen on brief for appellee.
D.Mass.
AFFIRMED.
Before TORRUELLA, Chief Judge, and SELYA and STAHL, Circuit Judges.
PER CURIAM.


1
Plaintiff-appellant Cape Cod Mail, Inc., appeals from the dismissal of its summary judgment appeals, the discharge of special counsel, and the imposition of sanctions on special counsel.  We affirm for substantially the reasons stated in the district court's April 24, 1996, Memorandum and Order.  Appellee's Motion to Adopt Lower Court's Decision for Appellees' Brief is denied as moot.


2
Affirmed. Loc.  R. 27.1.